Title: To James Madison from Samuel Sterett (Abstract), 9 March 1805
From: Sterett, Samuel
To: Madison, James


9 March 1805, Baltimore. “Mr. Charles Pochon, who is known to me to be a Citizen of the United States and a young Gentleman of Respectability, solicits a Passport from the Department of State, as he is about visiting the West Indies for a short Time.
“I would also solicit a Passport for Mr. Lewis Bernard, who was a Citizen of the United States, and served in our Army, during the revolutionary War. He has lived in this City for about Twenty Years with his Family and finds it necessary to go to the Havana about some mercantile Concerns.”
